
	
		II
		110th CONGRESS
		2d Session
		H. R. 6908
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To require that limitations and
		  restrictions on coverage under group health plans be timely disclosed to group
		  health plan sponsors and timely communicated to participants and beneficiaries
		  under such plans in a form that is easily understandable.
	
	
		1.Short titleThis Act may be cited as the
			 Health Insurance Restrictions and
			 Limitations Clarification Act of 2008.
		2.Disclosure
			 requirements
			(a)ERISASection 702(a)(2)(B) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1182(a)(2)(B)) is amended by
			 inserting before the period at the end the
			 following:
				
					so long
			 as—(i)such limitations and restrictions are
				explicit and clear;
					(ii)in the case of such limitations and
				restrictions in health insurance coverage offered in connection with the group
				health plan, such limitations and restrictions have been disclosed in writing
				to the plan sponsor in advance of the point of sale to the plan;
					(iii)the plan sponsor of the health insurance
				coverage provide, to participants and beneficiaries in the plan in advance of
				the point of their enrollment under the plan, a description of such limitations
				and restrictions in a form that is easily understandable by such participants
				and beneficiaries; and
					(iv)the plan sponsor and the issuer of the
				coverage provide such description to participants and beneficiaries upon their
				enrollment under the plan at the earliest opportunity that other materials are
				provided
					.
			(b)PHSASection 2702(a)(2)(B) of the Public Health
			 Service Act (42 U.S.C. 300gg–1(a)(2)(B)) is amended by inserting before the
			 period at the end the following:
				
					so long
			 as—(i)such limitations and restrictions are
				explicit and clear;
					(ii)in the case of such limitations and
				restrictions in health insurance coverage offered in connection with the group
				health plan, such limitations and restrictions have been disclosed in writing
				to the plan sponsor in advance of the point of sale to the plan;
					(iii)the plan sponsor and the issuer of the
				group health insurance coverage make available, to participants and
				beneficiaries in the plan in advance of the point of their enrollment under the
				plan, a description of such limitations and restrictions in a form that is
				easily understandable by such participants and beneficiaries; and
					(iv)the plan sponsor and the issuer of the
				coverage provides such description to participants and beneficiaries upon their
				enrollment under the plan at the earliest opportunity that other materials are
				provided
					.
			(c)Internal Revenue
			 CodeSection 9802(a)(2)(B) of
			 the Internal Revenue Code of 1986 is amended by inserting before the period at
			 the end the following:
				
					so long
			 as—(i)such limitations and restrictions are
				explicit and clear;
					(ii)the group health plan makes available, to
				participants and beneficiaries in the plan in advance of the point of their
				enrollment under the plan, a description of such limitations and restrictions
				in a form that is easily understandable by such participants and beneficiaries;
				and
					(iii)the plan provides such description to
				participants and beneficiaries upon their enrollment under the plan at the
				earliest opportunity that other materials are
				provided
					.
			(d)Effective
			 dateThe amendments made by this Act shall apply with respect to
			 plan years beginning after 1 year after the date of the enactment of this
			 Act.
			
	
		
			Passed the House of
			 Representatives September 23, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
